467 F.2d 487
UNITED STATES of America, Plaintiff-Appellee,v.Frazier Jules BRIGNON, Defendant-Appellant.
No. 72-1772.
United States Court of Appeals,Fifth Circuit.
Oct. 24, 1972.Rehearing Denied Nov. 9, 1972.

Emmett Colvin, Jr., Lawrence B. Mitchell, Dallas, Tex., for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., Houston, Tex., Anthony C. Aguilar, Asst. U. S. Atty., Laredo, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before DYER, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant Brignon was convicted, along with two other defendants, of possessing, importing, and conspiring to import marijuana in violation of 21 U.S.C. Secs. 952(a), 963, 960(a)(1), and 841(a)(1).  Brignon's only contention on appeal is that the evidence presented was insufficient to sustain his conviction.


2
We have carefully reviewed the record in its entirety and, considering the evidence in the light most favorable to the government, as required by Glasser v. United States, 1942, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680, we find that there was sufficient evidence to allow the jury to convict this appellant and therefore his conviction is hereby


3
Affirmed.